DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/15/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forsyth 2,256,259 in view of Koskey, Jr. 6,866,007.
Forsyth discloses an apparatus for trapping arthropods, the apparatus comprising:  a heat strip (25), comprising at least one inner segment or zone (middle portion of 25 adjacent 20 in Fig. 4) comprising a first temperature (middle portion of 25 adjacent 20 in Fig. 4 can have a first temperature); at least two outer segments or zones (end portions of 25 on opposing sides of the middle portion of 25 in Fig. 4; see end portions of 25 adjacent 22 in Fig. 4), wherein at least one of the at least two outer segments or zones comprises a second temperature (ends portions of 25 on opposing sides of the middle portion of 25 in Fig. 4 can have a second temperature) and wherein the at least one inner segment or zone is disposed between the at least two outer segments or zones (see Fig. 4); a housing (10) defining an interior volume (see Figs. 3-4) to enclose the heat strip (see Figs. 3-4), wherein the housing is opaque to visible light (10 formed from metal shell) and includes a first opening (opening at right end of 10 in Fig. 4); a first removable cap (right occurrence of 22 in Fig. 4) configured to close the first opening, the first removable cap being opaque to visible light (22 shown in cross section in Fig. 4 as being made of metal) and comprising at least one opening (opening through which 26 extends through; also see Fig. 3 which shows upper edge of 22 defining an opening); wherein the first temperature is selectively the same or different from the second temperature (the first and second temperatures can be selectively the same when electrical resistance element 25 is energized such as when the prongs 26 are connected to plug connector 27 which is connected by a cable 28 to any suitable source of electricity or the first and second temperatures can be selectively the same when plug connector 27 is not connected to prongs 26), but does not disclose a controller in electrical communication with each of the segments or zones of the heat strip and configured to regulate power to the heat strip.  Koskey, Jr. disclose a heat strip (52) comprising at least one inner segment or zone (middle portion of 52 in Fig. 2 adjacent 64), two outer segments or zones (opposing portions of 52 adjacent 44 & 46 in Fig. 2); a controller (temperature sensor 54) in electrical communication with each of the segments or zones of the heat strip (via 58; see Fig. 2) and configured to regulate power to the heat strip (see col. 3, lines 20-25).  It would have been obvious to one of ordinary skill in the art to modify the apparatus for trapping arthropods of Forsyth by incorporating a controller in electrical communication with each of the segments or zones of the heat strip and configured to regulate power to the heat strip in view of Koskey, Jr. in order to provide a means for thermostatically controlling the heat strip so that the heat is provided only when the temperature drops below a preset threshold to thereby conserve energy.
In regard to claim 2, Forsyth discloses the housing further comprises:  a second opening (opening at left end of 10 in Fig. 4), and a second removable cap (left occurrence of 22 in Fig. 4) configured to close the second opening, the second removable cap being opaque to visible light and comprising at least one opening (see Fig. 3 which shows upper edge of 22 defining an opening).
In regard to claim 3, Forsyth and Koskey, Jr. disclose wherein the controller (54 of Koskey, Jr.) is disposed within the housing (10 of Forsyth; 42 of Koskey, Jr.).
In regard to claim 5, Forsyth and Koskey, Jr. disclose wherein the housing is tubular in shape (see Figs. 3-4 of Forsyth; see Figs. 1-2 of Koskey, Jr.).
In regard to claim 6, Forsyth and Koskey, Jr. disclose a power supply (26-28 of Forsyth; 58, 61 of Koskey, Jr.) in electrical communication with the controller (54 of Koskey, Jr.).
In regard to claim 7, Forsyth and Koskey, Jr. disclose wherein the power supply (26 of Forsyth; 58 of Koskey, Jr.) is disposed within the housing (10 of Forsyth---see Fig. 4; 42 of Koskey, Jr.---see Fig. 2).
In regard to claim 8, Forsyth discloses wherein the arthropod is a red mite (insecticide is for use against pests associated with poultry roost and is therefore capable of being used against red mites which prey upon poultry).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forsyth 2,256,259 in view of Koskey, Jr. 6,866,007 as applied to claim 3 above, and further in view of McGinnis 1,621,424 or Richmond et al. 2,756,720.
Forsyth discloses where the at least one opening of the first removable cap comprises:  a first opening (opening through which 26 extends through; also see Fig. 3 which shows upper edge of 22 defining an opening) dimensioned to allow pests to enter the housing (see Fig. 3 wherein the opening defined by upper edge of 22 is large enough for pests to enter) and to allow a power cord to pass through (26 of Forsyth can extend through the opening defined by the upper edge of left occurrence of 22 in Fig. 4), but do not disclose a second opening, wherein the first opening is larger than the second opening, and the second opening is dimensioned to allow a power cord to pass through.  McGinnis discloses a heat strip (8, 13); a housing (4-6) defining an interior volume (7) to enclose the heat strip, wherein the housing is opaque to visible light (4-6 shown in cross-section in Figs. 2-5 to be made of opaque material) and includes a first opening (see left end opening of 4-6 in Fig. 2); and a first removable cap (left occurrence of 9 in Fig. 2 held to 4-6 via nails that can be removed to remove 9 therefrom) configured to close the first opening (see Fig. 2), the first removable cap being opaque to visible light (9 shown in cross-section in Fig. 2 to be made of opaque material) and comprising at least one opening which comprises a second opening which is dimensioned to allow a power cord (8) to pass through (see Figs. 1-2).  Richmond et al. disclose a heat strip (26); a housing (20) defining an interior volume to enclose the heat strip (see Fig. 3), wherein the housing is opaque to visible light (see cross-section of 20 in Fig. 3) and includes a first opening (open slanted left end of 20 in Fig. 3); a first removable cap (10-12 removable from 20 via 21) configured to close the first opening (see Fig. 3), the first removable cap being opaque to visible light (see cross-section of 10-12 in Figs. 3 & 5) and comprising at least one opening (see Figs. 4-5), where the at least one opening of the first removable cap comprises a first opening (other smaller openings surrounding the larger opening receiving 30 in Figs. 4-5); and a second opening (see opening through 29 receiving 30 in Figs. 4-5) which is dimensioned to allow a power cord (30) to pass through.  It would have been obvious to one of ordinary skill in the art to modify the first removable cap with at least one opening comprising a first opening of Forsyth such that it additionally comprises a second opening dimensioned to allow a power cord to pass through in view of McGinnis or Richmond et al. in order to provide a dedicated opening for the power cord which will assist in holding the power cord in place with respect to the housing and also allow the first opening to be free of any potential obstructions for the insects to pass therethrough.


Response to Arguments
Applicant's arguments filed 05/12/2022 have been fully considered but they are not persuasive.  
In regard to applicant’s argument that “The Examiner states that Forsyth discloses an apparatus for trapping arthropods…this is a mischaracterization of the prior art.  Forsyth teaches a poultry roost, not an arthropod trap.  The heating elements 25 disclosed in Forsyth function to warm the air around the roost to keep the poultry warm…teaches nothing about a structure comprising variable temperature heating segments within a housing configured to trap and kill arthropods…”, the Examiner contends that there has been no specific structure or feature of the desired invention which has been claimed in a manner which clearly overcomes the Examiner’s broad yet reasonable interpretation of Forsyth as representing an arthropod trap and until applicant further recites any structure of the desired invention which may clearly overcome such an interpretation, then Forsyth will continue to be applied in the rejections of the pending claims.  The amended limitation of claim 1 of “wherein the first temperature is selectively the same as or different from the second temperature” fails to specify that the states of both of the at least one inner segment or zone and the at least two outer segments or zones can concurrently have equal temperature or different temperature due to specific regulation by the controller.  That is, the limitation is met by Forsyth since there are different segments/zones taught by Forsyth as claimed which can have the same first and second temperatures which reads upon the newly amended limitation which only requires the first and second temperatures to be alternatively the same OR different from each other.
In regard to applicant’s argument that “…the evaporation of insecticide disclosed by Forsyth in an exemplification of one of the prevailing problems in the prior art addressed by the Applicant’s invention…the insecticide structure and function of the Forsyth disclosure is distinguishable from the novel and inventive arthropod exterminating structure and function of Applicant’s invention, which comprises variable heat segments in a housing.”, the Examiner contends that applicant has failed to recite any structure or feature of the desired invention which precludes the Examiner from broadly and reasonably interpreting Forsyth as reading upon the pending claims.  The particular variable heating aspect of the desired invention has not been specifically claimed in a manner which clearly overcomes the heating mechanism disclosed by Forsyth which may generally heat the device to a single temperature throughout the device.  
In regard to applicant’s argument that “Koskey merely discloses a heated bird perch where a temperature controller and an enclosed heating element function to warm the bird’s feet without skewing the bird’s nocturnal and diurnal clock…teaches nothing about a structure comprising selectively controlled heating segments within a housing configured to trap and kill arthropods…”, the Examiner contends that applicant has failed to recite the specific function of the controller in a manner which results in each individual segment’s temperature being separately and distinctly temperature controlled so as to effect a temperature gradient within the environment of the device.  Applicant has failed to recite any limitations in the claim that even lend to the idea that the temperature of a particular segment or zone is controlled to such an extent that the target insect pests are destroyed via heat.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 










Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA